LOBRANO, Judge,
dissenting.
I respectfully disagree with the majority’s holding. In his supplemental petition Cox has stated a cause of action pursuant to the provisions of the Civil Rights for Handicapped Persons Act. The majority holds that La.R.S. 23:1032 precludes Cox’s action because his handicapped status is the result of an injury sustained while working with the defendant. I disagree with that reasoning. The fact that Cox was injured while working for defendant has absolutely no bearing on whether defendant discriminated against him. If Cox were seeking damages in addition to worker’s compensation because of his job related injury, La.R.S. 23:1032 would be applicable. However Cox is seeking a statutory remedy for discrimination because he is handicapped. In my opinion it makes no difference that his handicap is the result of the job related injury.